Citation Nr: 0516783	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  97-26 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
ruptured spleen.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for upper back 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to March 
1962 under honorable conditions.  The veteran also served on 
active duty from March 1962 to January 1965 under other than 
honorable conditions, which the RO determined that the 
veteran's discharge from service from August 1962 to January 
1965 is dishonorable for VA purposes and is a bar to all VA 
benefits pertaining to that period. 

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Oakland, California.  The veteran testified before a Decision 
Review Officer (DRO) in May 2004.

The appeal originally included a service connection claim for 
skin disability, however, the RO granted the veteran's claim 
in a December 2002 rating decision.  This represents a full 
grant of benefits and therefore, the issue is no longer on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the veteran's April 1997 notice of disagreement, the 
veteran asserted that he received treatment in 1993 from a VA 
medical facility located in Little Rock, Arkansas.  
Specifically, he alleged that the examiner discovered calcium 
deposits in his spleen and pelvis, which the examiner stated 
were consistent with the damage caused by the in-service 
injury asserted by the veteran.  The VAMC records from Little 
Rock are dated beginning in 1994, VA should attempt to obtain 
records prior to 1994.  

The veteran's representative raised an argument in the 
Appellant's Brief dated in May 2005 that VA failed to meet 
its duty to assist by not obtaining either DD 3349 Physical 
Profile and Line of Duty Investigation Report for the in-
service injury, which the veteran asserts caused his ruptured 
spleen and cervical and upper back disabilities.  The service 
medical records include a hospitalization report for the 
incident raised by the veteran, but no DD 3349 is included, 
if any exists.  It also does not appear that VA attempted to 
obtain a DD 3349 Physical Profile report or Line of Duty 
Investigation Report.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  It would 
appear that VA treatment records and any DD 3349 Physical 
Profile and Line of Duty Investigation Report may aid in his 
claims before the Board.  

While the Board is requiring that this claim be remanded, 
further assistance from the veteran would be helpful in 
developing his claims.  In a VA Form 21-4176, Report of 
Accidental Injury, dated in October 1997, the veteran 
asserted that the accident causing the injuries to his 
spleen, cervical spine, and upper back occurred in August 
1961.  However, it appears that the veteran testified at his 
DRO hearing that the accident occurred in November 1961.  A 
November 1961 injury report noted that the veteran fell at an 
asphalt plant.  It would be great assistance to VA for the 
veteran to clarify the date of the alleged incident prior to 
VA developing the claims further.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Obtain all VA medical records from 
Little Rock, Arkansas from 1993 to the 
present and associate with claims file.

2.  Obtain all Forms DD 3349 Physical 
Profile and Line of Duty Investigation 
Reports from service concerning the 
veteran's accident involving the asphalt 
plant.  The date of this incident may be 
August or November 1961.  A November 1961 
injury report noted a fall of an asphalt 
plant.  

3.  After completion of #1-2 above, the 
RO should schedule the veteran for a VA 
examination to determine the nature and 
etiology of any spleen disorder, cervical 
spine disorder, or upper back disorder.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination.  Following review 
of the claims file and examination of the 
veteran, the examiner should provide 
opinions as to the nature of the 
veteran's current spleen disorder, if 
any; the nature of the veteran's current 
cervical spine or upper back disorders, 
if any.  If any disorders are diagnosed, 
the examiner should provide an opinion as 
to whether it is as least as likely as 
not (50 percent or greater probability) 
that the spleen disorder or cervical 
spine or upper back disorders were 
incurred in service.  The opinions should 
include a complete rationale based on the 
facts and sound medical principles.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the new evidence and re-adjudicate 
the veteran's service connection claims.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




